Citation Nr: 0111273	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for inflammatory 
polyarthritis of the hands and wrists, to include due to 
undiagnosed illness.

2.  Entitlement to service connection for cognitive deficits 
and brain atrophy by CT scan, to include due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July to August 1984, and on active duty from November 1990 to 
October 1991, to include a tour of duty in Southwest Asia.  
He performed additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's complaints of joint pain in the hands and 
wrists are due to inflammatory polyarthritis, not an 
undiagnosed illness.  

2.  Inflammatory polyarthritis of the hands and wrists was 
not demonstrated in service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
inflammatory polyarthritis of the hands and wrists as a 
chronic disability resulting from an undiagnosed illness is 
legally insufficient.  38 U.S.C.A. § 1117 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.317 (2000).  

2.  Inflammatory polyarthritis of the hands and wrists was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records include the report of a 
July 1982 enlistment examination which noted a normal 
clinical evaluation of the musculoskeletal system and was 
silent for any pertinent defects or diagnoses.  The veteran's 
preservice history included suffering a fracture left wrist 
and forearm at age 4.  

A Report of Medical History prepared in July 1984 also noted 
the veteran's history of left arm fracture; however, the 
examiner noted there were no consequences from that injury.  
Physical examination revealed no findings or diagnoses 
pertaining to joint pain.  

A June 1986 physical examination was silent for any pertinent 
defects or history.  

While working at his civilian job in August 1989, the veteran 
sustained a burn to the left hand. 

A Report of Medical History dated in November 1989 included 
the veteran's report that he suffered swollen or painful 
joints and an examiner's comment that the veteran had 
stiffness of the fingers of both hands, especially in the 
cold, without limitation of joint motion.  The corresponding 
medical examination revealed no defects or diagnoses.  The 
veteran was described as in good health without 
musculoskeletal defects.  

A Report of Medical History prepared in March 1990 included 
the veteran's negative response to the questions regarding 
swollen or painful joints.  The examiner noted that the 
veteran has been in a motor vehicle accident in 1974; 
however, there were no sequela.  The report a physical 
examination was silent for any pertinent defects or 
diagnoses.  

The appellant left Saudi Arabia in April 1991.

In July 1991, the veteran was seen for complaints of 
dizziness.  He reportedly became dizzy while running earlier 
in the day.  He also complained of headaches, numbness in his 
hands and feet and was noted to have sought treatment the 
previous week for similar symptoms.  He veteran reported that 
"this usually happens" when he is out in the sun for a 
period of time.  A diagnosis was deferred.  

Service medical records are silent for any findings 
pertaining to swollen joints.  In October 1991, the veteran 
elected not to undergo a separation examination; however, a 
review of his medical records revealed that such an 
examination was warranted secondary to heat injury incurred 
while in Southwest Asia.  There is no report of a separation 
examination being done.  

The veteran was seen for a VA examination in November 1991.  
No musculoskeletal symptoms pertaining to polyarthritis were 
reported.  Physical examination revealed a normal 
musculoskeletal system.

Post-service medical records include a May 1993 VA chart 
extract detailing the veteran's complaints of pain in the 
right thumb and wrist, and numbness in all fingers, without 
apparent injury.  The disorder reportedly began that morning.  
The assessment was that of acute monoarticular arthritis.  X-
ray studies were interpreted as negative for any significant 
degenerative changes; the overlying soft tissues were 
generally unremarkable. 

In November 1995, the veteran presented with an injury to his 
left third finger.  He was noted to be working as a 
contractor and indicated that a heavy block fell on his hand.  
X-ray studies revealed a nondisplaced linear fracture of the 
distal phalanx of the third finger, left hand.  

The veteran was afforded a VA examination in October 1996 at 
which time he reported no disease or injuries affecting the 
musculoskeletal system.  He was noted to have full range of 
motion of the upper and lower extremities to extension and 
flexion, with no swelling, atrophy or tenderness.  

An August 1997 chart entry noted the veteran's complaints of 
joint pain of two weeks duration, starting in the right hand, 
now involving the wrist, elbows, knees and neck.  Swelling 
was noted on the right hand and the impression was that of 
gout.  The impressions were general arthralgia, and 
questionable viral rheumatology.  

In April 1998, the veteran presented to the VA rheumatology 
clinic with complaints of bilateral wrist, hand and diffuse 
joint pain of several months duration.  The veteran reported 
that he had been suffering similar pain for approximately 
seven years; however, it had grown progressively worse, 
especially in the wrists.  Following physical examination, 
the assessment was that of diffuse joint pain, possible 
synovitis.  

The veteran presented to an April 1998 VA examination with 
complaints of chronic pains in his wrists and hands and 
occasional knee pain, dating to 1993.  The examiner noted 
that the veteran was currently on multiple anti-depressants 
and anti-anxiety medication for PTSD.  The veteran was also 
noted to be employed as a restaurant equipment repairman and 
used his hands with screwdrivers and other tools.  

Physical examination revealed tenderness of multiple 
metacarpophalangeal joints bilaterally.  There was also some 
minimal tenderness of both wrists.  X-ray studies of the 
right and left hands revealed no evidence of fracture, bone 
or joint abnormality.  Recent diagnostic tests were reviewed, 
including a September 1997 bone scan which was interpreted as 
possibly representative of arthritis of the small joints.  
The examiner observed that the condition appeared active, 
involving the hands and wrists.  The diagnosis was that of 
inflammatory polyarthritis of the hands and wrists; 
fibromyalgia was not present.  

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 14 Vet. 
App. 12, 22-23 (2000).

In the present case, the veteran's complaints of hand and 
wrist pain have been attributed to a known clinical 
diagnosis; i.e., inflammatory polyarthritis.  This was 
specifically noted as the likely cause of those complaints 
when the veteran was examined by VA in April 1998 and there 
exists no evidence of record to contradict that medical 
conclusion.  As noted above, the application of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 has an explicit condition that 
the claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added);  
see also 38 C.F.R. § 3.317(a)(1)(ii).  As the veteran's 
symptoms have been attributed to a known clinical diagnosis, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Accordingly, the Board finds the 
veteran's claim of entitlement to service connection for 
joint pain of the hands and wrists as chronic disabilities 
resulting from an undiagnosed illness is legally insufficient 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and must be 
denied.  See Neumann; Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board also finds that service connection for inflammatory 
polyarthritis of the hands and wrists in not warranted on a 
direct basis because there is no competent medical evidence 
relating the veteran's complaints to service.  The only 
comments relating the current complaints to service are those 
offered by the veteran.  As a lay person, however, such an 
opinion is beyond his expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As there is no medical or other 
competent evidence of a causal connection between the 
veteran's current complaints and service, the Board must 
conclude that the preponderance of the evidence is against 
this claim.  Hence, service connection for a inflammatory 
polyarthritis of the hands and wrists is denied. 

In denying the claim on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  In the present case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The RO contacted the veteran and notified him 
that specific information was required to adjudicate his 
claims.  Service medical records were obtained and the RO 
requested post-service treatment records.  In addition, the 
veteran was afforded a VA examination in connection with his 
claim.  As such, the Board finds that there is no reasonable 
possibility that any further assistance from VA would aid in 
substantiating the claims.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 § 3 (to be codified 
at 38 U.S.C. § 5103A). 

Finally, the Board considered the "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 C.F.R. § 3.102.


ORDER

Service connection for inflammatory polyarthritis of the 
hands and wrists is denied.  



REMAND

The veteran also contends that service connection is 
warranted for cognitive deficits and brain atrophy by CT scan 
as those findings are related to his Gulf War service.  

In May 2000, the veteran's representative submitted summaries 
of two VA hospitalizations for treatment of service-connected 
post-traumatic stress disorder to be used in support of a 
claim for entitlement to benefits under 38 C.F.R. § 4.29.  
Included within those records were references to September 
1998 VA diagnostic tests which had been interpreted as 
showing brain atrophy and which were considered in the rating 
action on appeal.  The recently submitted evidence included 
the comment that the earlier test results had been re-
examined and different results obtained.   

In July 2000, the veteran was notified that his appeal was 
being certified of the Board.

Under 38 C.F.R. § 19.31 (2000), a supplemental statement of 
the case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a statement 
of the case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d).  In this case, the SOC was 
issued in October 1999.  Evidence subsequently received at 
the RO has not been addressed by the RO in a SSOC.  Although 
that evidence was submitted in connection with another claim, 
it included evidence which is pertinent to the issue on 
appeal.  Failure of the RO to issue a SSOC in accordance with 
the provisions of 38 C.F.R. § 19.31 constitutes a procedural 
defect requiring correction by the RO.  See 38 C.F.R. § 19.9.

In addition to a remand to address the procedural defect, the 
Board notes that further evidentiary development is required 
prior to appellate disposition.  The relationship, if any, 
between the veteran's service-connected PTSD and findings of 
cognitive defects is unclear.  The possibility of such a 
relationship was raised in a December 1991 report detailing 
VA neuropsychological assessment when it was noted that 
control of the veteran's anxiety may result in impaired 
concentration as well.  The Board finds that the assignment 
of a rating for the service-connected PTSD is inextricably 
intertwined with the claim of service connection for 
cognitive deficits.  The Board is aware that the rating for 
PTSD is not before the Board; however, clarification of the 
relationship between the diagnosed condition and the 
veteran's reported symptoms is necessary prior to 
determination of the claim of service connection.

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints referable to cognitive defects 
since service.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO should also schedule the 
veteran for appropriate VA examinations 
to determine the etiology of the 
veteran's claimed cognitive defects.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  A complete history, which 
includes the initial onset, frequency, 
duration, and severity of all complaints 
of cognitive defects should be elicited 
from the veteran.  The examiner should 
indicate whether the veteran manifests 
any chronic disorder and, if so, whether 
it is at least as likely as not that any 
such disorder is related to an 
undiagnosed illness, to the service-
connected PTSD, or otherwise to the 
veteran's active duty service.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2000).  In the event that the 
veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Once the RO has determined that all 
development has been satisfactorily 
completed, the RO should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case which 
reflects a review of all of the evidence 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



